 

Case 1:19-cv-07416-ER Document 4 Filed 09/13/19 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

cv amy (Ze)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) — ' he ns p Nan Trelt of Say C aie vY)\
was received by me on (date) Qa pT | a “ lp } Gq Pk Mero Yay, Ov KR

Voity Or

1 personally served the summons on the individual at (place) | On Chupe Qhree f-
WY. MN). PDP 7 onda) Spor 13 Deygi ot

(7 I left the summons at the individual’s residence or usual place of abode with (name)

a person of suitable age and discretion who resides there
on (date)

and mailed a copy to the individual’s last known address; or

4 I served the summons on (name of individual) S° | ] U MePRuec

designated by law to accept service of process on behalf of (name of organization)

Nyc Law DeprTiey.
Qa.pr )3 on (date) TW13/19

(J I returned the summons unexecuted because

, Who is

> or
1 Other (specify):

My fees are $ for travel and $

for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Server’s signature Cpu

SOREN AS, € lies) Cémb ie

Printed name and title

 

ela

ELDREN W KEYS :
NOTARY PUBLIC-STATE OF NEW YORK

Qualified in New York County
My Commission Expires 08-14-2021

Additional information regarding attemptsé-senyie sie!”

7
ooN iE :
of -F)5 £.65 H.4e
No. 01KE6362995 Lg =
=

MWY NY (O06S
ars

Strver’s address

 

a SDCS

DNY

DOCUMENT

ELECTRONICALLY FILED

DOC Hs
p DATE EI

 

 
Case 1:19-cv-07416-ER Document 4 Filed 09/13/19 Page 2 of 3
oS JUDGE RAMOS

“AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
eyna Poorly
Plaintiff(s) |
Vv. ) Civil Action No.
)
The Deehmenrr of Cdmcanon of He)
Cae pn ies Yor )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) wR Ch, Ze
Dep mrun+ of Educanw of }
Tre wed York
59 Chambers Street
Wye NY. (0007)

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

eyn4
4S! Tit on ve
“Teaneck, V2~. 076646

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK QE,;COURE—~
Signature of Clerk or Deputy Clerk

KUBY J. KRAJICK

 

Date: Pane, . $ oo iA
ie.

Case 1:19-cv-07416-ER Document 4 Filed 09/13/19 Page 3 of 3

Z : JUDGE RAMOS
“AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
2 NA Aner ly 5 )
Plaintiff(s) )
v. , Civil Action No.
)
Tee )
Eon Y ot )
SUMMONS IN A CIVIL ACTION oe

To: (Defendant’s name and address)

Tre PEPLNNY o£ Educanwn of Ha Ch, of ~

 

 

Wor
Wye NOY. oor} w
‘I>

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
R ey nd

LS! Tilton Sve.
“Teaneck, MIF. O7666

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK o8,Cou, ro

pe te : . ° «
LE ™ ny . Ct ae
we ve

er Signal of Clark or Deputy Clerk
~_ OY. J. KRANICS

   
 
 

Date: Buoy 89019 :

ott ~
ae a
_ st Nee
om ay ee
